In an action by an infant to recover damages for personal injuries, and by her father for medical expenses and loss of services, the appeal is from a judgment entered on the dismissal of the complaint at the close of the plaintiffs’ case. The infant was watching her brother playing in a public schoolyard on a day when school was not in session. She was struck by a piece of linoleum which some boys were throwing at each other. Judgment unanimously affirmed, with *825costs (Diele v. Board of Educ., 138 N. Y. S. 2d 766, affd. 1 A D 2d 676; Lutzkar v. Board of Educ., 262 App. Div. 881, affd. 287 N. Y. 822; Kantor v. City of New York, 251 App. Div. 454). Present—Nolan, P. J., Wenzel, Murphy, Ughetta and Kleinfeld, JJ.